DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, claims “a third aperture” the claim is unclear because the claim does not depend from a claim that includes a second aperture making it unclear how many apertures are included.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khong et al. (US Pub 2015/0038967).
With respect to claim 1, Khong discloses an implant (see fig 3 and 4B below), comprising: an intramedullary nail (fig 3, 300) having: an elongate body  fig 3, 302) extending from a proximal portion to a distal portion, a portion of the elongate body extending along a first axis; a first aperture (see fig 3 below) formed in the proximal portion, the first aperture defining a second axis transverse to the first axis; and a second aperture (see fig 3 below) formed in the proximal portion, the second aperture being spaced apart from the first aperture, the second aperture defining a third axis transverse to the first axis, the third axis intersecting with the second axis at a point spaced apart from the body (see fig 4B below); an anchor (fig 3, 304) positionable through the first aperture in the nail, the anchor having an elongate opening extending through (see fig 4B, D-D1 below the opening extends partway through the anchor) the anchor; and a fastener (fig 3, 306) positionable through the second aperture in the nail, and the fastener positionable through the elongate opening in the anchor (fig 3 the tip is inserted through the opening). With respect to claim 2, Khong discloses wherein the anchor extends from a proximal end portion to a distal end portion, and the anchor has a threaded distal portion (See fig 3 below). With respect to claim 3, Khong discloses wherein the elongate opening is positioned centrally (the opening is shown extending at the center of the anchor’s length) between the distal end portion and the proximal end portion. With respect to claim 4, Khong discloses wherein the fastener is threaded (see fig 3 below) along its length. With respect to claim 5, Khong discloses, wherein the elongate opening in the anchor has a length greater than a diameter of the fastener and is sized to allow translation of the anchor after 
With respect to claim 10, Khong discloses an implant comprising: an intramedullary nail (fig 3, 300) having: an elongate body (Fig 3, 302) having a first axis and extending from a proximal portion to a distal portion; a first aperture (See fig 3 below) formed in the proximal portion, the first aperture defining a second axis transverse to the first axis; and a bone anchor (Fig 3, 304) having an elongate opening extending through the anchor from a first side portion (the opening has side walls as shown in fig 4B, D-D1) to a second side portion, the bone anchor positionable through the first aperture in the nail such that the elongate opening is positioned outside  (fig 3) the intramedullary nail. With respect to claim 11, Khong discloses wherein the intramedullary nail further comprises a second aperture (see fig 3 below) formed in the proximal portion, the second aperture being spaced apart from the first aperture. With respect to claim 12, Khong discloses wherein the second aperture defines a third axis transverse to the first axis, the third axis intersects with the second axis at a point spaced apart from the elongate body (See fig 3 below). With respect to claim 13, Khong discloses further comprising a calcar screw (fig 3, 306) positionable through the second aperture in the nail. With respect to claim 15, Khong discloses wherein the calcar screw is threaded (see fig 3 below) along its length. With respect to claim 16, Khong discloses wherein the elongate opening in the bone anchor has a length greater than a diameter of the calcar screw and is sized to allow translation of the bone anchor and calcar screw after the calcar screw has been passed through the elongate opening (fig 3, the dotted line denoting the opening extends a length of the anchor longer than the size of the tip). With respect to claim 18, Khong discloses further comprising a third aperture (see fig 3 below) in the distal portion of the nail. With respect to claim 19, Khong discloses wherein a distal fastener (fig 3, 310) is positionable through the third aperture for distal locking of the intramedullary nail.

    PNG
    media_image1.png
    943
    537
    media_image1.png
    Greyscale

Claim(s) 1, 4-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menci et al. (US Pub. 20180250040).
With respect to claim 1, Menci discloses an implant (see fig 1, 3 and 4 below) comprising: an intramedullary nail (fig 1, 10) having: an elongate body (fig 1, 1) extending from a proximal portion to a distal portion, a portion of the elongate body extending along a first axis (fig 1, 15); a first aperture (fig1, 13) formed in the proximal portion, the first aperture defining a second axis transverse to the first axis; and a second aperture (fig 1, 12) formed in the proximal portion, the second aperture being spaced apart from the first aperture, the second aperture defining a third axis transverse to the first axis, the third axis intersecting with the second axis at a point spaced apart from the body (See fig 3 below); an anchor (fig 1, 3) positionable through the first aperture in the nail, the anchor having an elongate opening (fig 4, 34) extending through the anchor; and a fastener (fig 1, 2) positionable through the second aperture in the nail, and the fastener positionable through the elongate opening in the anchor. With respect to claim 4, Menci discloses wherein the fastener is threaded along its length (fig 3, 21). With respect to claim 5, Menci discloses wherein the elongate opening in the anchor has a length greater than a diameter of the fastener and is sized to allow translation of the anchor after the fastener has been passed through the elongate opening (see fig 4 below). With respect to claim 6, Menci discloses wherein an angle between the anchor and the fastener is up to 120° between distal tips of the anchor and the fastener (fig 1, the angle between the tips is shown as an acute angle). With respect to claim 7, Menci discloses wherein the elongate opening slot in the anchor comprises beveled proximal and distal edges (see fig 4 below, showing angled edges). With respect to claim 8, Menci discloses wherein the intramedullary nail further comprises a third aperture (fig 1, 14) in the distal portion of the nail. With respect to claim 9, Menci discloses wherein a distal fastener (FIG 21, 18) is positionable through the third aperture to thereby secure the distal portion of the nail.
With respect to claim 10, Menci discloses an implant comprising: an intramedullary nail (fig 1, 10) having: an elongate body (fig 1, 1) having a first axis and extending from a proximal portion to a distal portion; a first aperture (fig 1, 13) formed in the proximal portion, the first aperture defining a second axis transverse to the first axis; and a bone anchor (fig 1, 3) having an elongate opening (fig 3, 32) extending through the anchor from a first side portion to a second side portion, the bone anchor positionable through the first aperture in the nail such that the elongate opening is positioned outside the intramedullary nail (fig 1). With respect to claim 11, Menci discloses wherein the intramedullary nail further comprises a second aperture (fig 1, 12) formed in the proximal portion, the second aperture being spaced apart from the first aperture. With respect to claim 12, Menci discloses wherein the second aperture defines a third axis transverse to the first axis, the third axis intersects with the second axis at a point spaced apart from the elongate body (see fig 1 below). With respect to claim 13, Menci discloses further comprising a calcar screw (fig 1, 2) positionable through the second aperture in the nail. With respect to claim 14, Menci discloses wherein the calcar screw is positioned through the elongate opening in the bone anchor such that a distal tip of the calcar screw extends beyond the second side portion of the bone anchor (fig 1). With respect to claim 15, Menci discloses wherein the calcar screw is threaded (Fig 1, 21) along its length. With respect to claim 16, Menci discloses wherein the elongate opening in the bone anchor has a length greater than a diameter of the calcar screw and is sized to allow translation of the bone anchor and calcar screw after the calcar screw has been passed through the elongate opening (see fig 4 below). With respect to claim 17, Menci discloses wherein the elongate opening extends from a proximal edge to a distal edge, and the proximal and distal edges are beveled (see fig 4 below). With respect to claim 18, Menci discloses further comprising a third aperture (fig 1, 14) in the distal portion of the nail. With respect to claim 19, Menci discloses wherein a distal fastener (fig 21, 18) is positionable through the third aperture for distal locking of the intramedullary nail.

    PNG
    media_image2.png
    584
    731
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130317502 A1 discloses a femoral neck implant with intersecting screws
US 5429640 A discloses an IM nail with cross-fastenings
US 7918853 B2 discloses an IM nail with cross-fastenings
US 20110282398 A1 discloses an IM nail with cross-fastenings and intersecting screws
US 8591513 B2 discloses an IM nail with cross-fastenings and intersecting screws
US 4978349 A discloses an IM nail with cross-fastenings and intersecting fasteners
US 6221074 B1 discloses an IM nail with cross-fastenings
US 7001388 B2 discloses an IM nail with cross-fastenings and intersecting fasteners
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773